MacIntyre, J.
It appeared from the testimony of three county police officers that on August 31, 1935, while they were watching a place at the corner of Whitehall and Garnett Streets in Atlanta, “J. C. Smith drove up to the place in an automobile and stopped, and. that the defendant, O. D". Scott, walked out of the place of business to the car and was in the act of taking a case of whisky from the car when he looked around and saw the officers approaching;” that “everybody around the car ran,” including Smith and O. D. Scott; that both Scott and Smith were arrested; that the officers found in the rear of the automobile “thirty pints and twenty-four half pints of whisky in bottles, and eighteen pints of gin in bottles.” In his statement Scott denied that he knew anything about the whisky or that he touched it, and his codefendant, Smith, who pleaded guilty to possessing the whisky, stated the defendant’s statement was true. Held, that Smith’s pleading guilty was entirely consistent with Scott’s guilt; that the evidence *689supported Scott’s conviction oí possessing whisky; and the judge did not err in overruling the certiorari.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.